Citation Nr: 0327539	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  02-06 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1965 to July 
1974.  

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 RO decision which denied 
service connection for diabetes mellitus as secondary to 
exposure to Agent Orange on the basis that the veteran did 
not serve in the Republic of Vietnam.  

The Board notes that the veteran failed to appear at a 
videoconference hearing at the RO scheduled for September 
2003.  



REMAND

The veteran's first period of active service was from January 
1965 to October 1968.  His DD Form 214N verifies that he was 
awarded the Republic of Vietnam Campaign Medal and the 
Vietnam Service Medal with one bronze star for his service 
during this period.  

Further, his DD Form 214N indicates that he had one year and 
25 days of foreign and/or sea service during this period.  
The veteran alleges that he was exposed to Agent Orange 
during this period of his military service.  

The Board notes that the veteran's service personnel records 
indicate that he commenced a sea tour of duty in October 
1967.  His medical records indicate that he was treated 
aboard the USS America several times between May 1968 and 
October 1968.  

A veteran who, during active military, naval or air service, 
served in the Republic of Vietnam during he period beginning 
January 9, 1962, and ending May 7, 1975, shall be presumed to 
have been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  Service in 
the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2003).  

It is unclear from the evidence currently in the claims file 
whether the veteran's military service during his first 
period of service, from January 1965 to October 1968, 
involved "duty or visitation in the Republic of Vietnam" 
within the meaning of 38 C.F.R. § 3.307(a)(6)(iii) (2003).  

In his original claim, dated in April 2001, the veteran 
reported periods of active service between January 1965 and 
July 1974, and July 1974 through September 1975.  He also 
reported that he served in Vietnam from January 1968 to 
October 1968.  

The RO requested and received personnel records for the 
period October 1968 through July 1974; however, there is no 
indication in the claims file that the RO requested or 
received the personnel records from anytime prior to October 
1968, or that the veteran was apprised of that fact.  

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2003).  

Service incurrence will be presumed for certain chronic 
diseases, including diabetes, if manifest to a compensable 
degree within the year after active service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2003).  

If a veteran was exposed to an herbicide agent during active 
military, naval or air service, and has a disease listed at 
38 C.F.R. § 3.309(e), which includes diabetes mellitus Type 
II, such disease shall be presumed to be service-connected 
even if there is no record of such disease during service, 
provided the rebuttable presumptions of 38 C.F.R. § 3.307(d) 
are met.  38 C.F.R. § 3.309(e) (2003).  

The Board notes that the private and VA medical records in 
the claims file indicate that the veteran has a history of 
diabetes mellitus, Type II since 2001; however, there is no 
medical evidence relating the diabetes to service or to the 
year following his discharge from service.  

In a November 2001 rating decision, the RO denied the 
veteran's claim of service connection on the basis that there 
was no evidence to show that the veteran served in the 
Republic of Vietnam during the Vietnam era.  The RO 
considered the evidence on a presumptive basis under 38 
C.F.R. §§ 3.307(d), 3.309(e) (2003).  

Based on the foregoing, the Board finds that further 
development of the record is warranted to obtain all the 
relevant service personnel records as indicated by the 
veteran in his original claim.  

Additionally, the veteran should be notified that he should 
submit any evidence of duty or visitation within the Republic 
of Vietnam during his military service up to 1968.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law prior to the veteran's appeal.  
The VCAA essentially enhances the VA's obligation to notify 
him about his claim (i.e., what information or evidence is 
required to grant his claims) and to assist him to obtain 
evidence for his claim.  

A review of the record on appeal shows that the RO failed to 
apprise the veteran of the redefined obligations of the VA as 
contained in the VCAA.  

Further, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  

The Court reached a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in 38 C.F.R. § 3.159(b)(1) to respond to 
a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

Thus, on remand, the RO must ensure compliance with the 
notice and duty to assist provisions contained in the VCAA, 
to include sending any additional letters to the veteran or 
obtaining any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Specifically, the RO must ensure that the veteran has been 
notified of what information or evidence is needed from him 
and what the VA has done and will do to assist him in 
substantiating his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Further, the RO must also ensure that the veteran has been 
afforded the requisite time and opportunity to respond.  In 
that regard, the RO should be mindful of the finding of the 
Court in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  This includes issuing 
any additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence is needed from 
him and what VA has done and will do to 
assist him in substantiating his claim.  
Specifically, the RO should notify the 
veteran to submit any evidence that his 
military service included duty or 
visitation within the Republic of 
Vietnam.  All VCAA notice obligations 
must be satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  

2.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and obtain all 
the veteran's service personnel records 
for all periods of service up to and 
including October 1968, as identified by 
the veteran in his April 2001 claim.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim of 
service connection for diabetes mellitus 
claimed as secondary to exposure to Agent 
Orange.  If the decision remains adverse 
to the veteran, the RO should provide him 
and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto. 

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



